DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.
 
Status of the Claims
Amendment filed October 03, 2022 is acknowledged. New claims 10-17 have been added. Claims 1, 4 and 7-9 have been amended.  Non-elected Species, Claims 3 and 6 have been withdrawn from consideration. Claims 1-17 are pending. 
Action on the Elected Species, claims 1-2, 4-5 and 7-17 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5 and 7-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “in the upper parallel pn structure, in any two columns among the upper first and upper second columns that are directly adjacent to each other and that include one of the upper first columns and one of the upper second columns, an arithmetic product of the first width and the first impurity concentration and an arithmetic product of the second width and the second impurity concentration differ by no more than 5% of each other, whereby the upper parallel pn structure is charge balanced as the superjunction silicon carbide semiconductor device” (amended claims 1 and 7) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

In the upper parallel pn structure, 3b have two different widths, where the widths of 3b between the trenches are smaller than the 3b under the trenches; the “4b” have two different widths: the upper portion of 4b, between the trench and 3b, and lower portion of 4b, between narrow 3b and wider 3b. (See FIG. 1).
Therefore, new limitations are new matters. 

Claims 1-2, 4-5 and 7-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended Claims 1 and 7 recites: “in the upper parallel pn structure, in any two columns among the upper first and upper second columns that are directly adjacent to each other and that include one of the upper first columns and one of the upper second columns, an arithmetic product of the first width and the first impurity concentration and an arithmetic product of the second width and the second impurity concentration differ by no more than 5% of each other, whereby the upper parallel pn structure is charge balanced as the superjunction silicon carbide semiconductor device”.
However, as shown in FIG. 1, in the upper parallel pn structure, 3b have two different widths, where the width of 3b between the trenches is smaller than that under the trenches; the “4b” have two different widths: the upper portion of 4b, between the trench and 3b, and lower portion of 4b, between narrow 3b and wider 3b, hence the width of upper portion is wider than the width of lower portion. (See FIG. 1).
Which combination of these “width” should be used so that the “arithmetic product differ by no more than 5% of each other” can be determined.
There is no teaching in the specification for these matters.
Therefore, claims 1-2, 4-5 and 7-17 fail to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5 and 7-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claims 1 and 7 recites: “in the upper parallel pn structure, in any two columns among the upper first and upper second columns that are directly adjacent to each other and that include one of the upper first columns and one of the upper second columns, an arithmetic product of the first width and the first impurity concentration and an arithmetic product of the second width and the second impurity concentration differ by no more than 5% of each other, whereby the upper parallel pn structure is charge balanced as the superjunction silicon carbide semiconductor device”.
However, as shown in FIG. 1, in the upper parallel pn structure, 3b have two different widths, where the width of 3b between the trenches is smaller than that under the trenches; the “4b” have two different widths: the upper portion of 4b, between the trench and 3b, and lower portion of 4b, between narrow 3b and wider 3b, hence the width of upper portion is wider than the width of lower portion. (See FIG. 1).
Since 3b have two different widths and 4b have two different widths, to determine the an arithmetic product of the first width and the first impurity concentration and an arithmetic product of the second width and the second impurity concentration differ by no more than 5% of each other, would have required undue experimentations.
Therefore, claims 1-2, 4-5 and 7-17 are indefinite. 
Since the amended claims have injected new matters, fail to enable and the scope of the claims are undeterminable, hence indefiniteness, therefore, an examination on the merits of the claims are impossible, thus, excluded.

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829